Case: 4:19-cr-00488-SRC-JMB Doc. #: 82 Filed: 01/19/21 Page: 1 of 2 PageID #: 261




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
                       v.                              )       No. 4:19 CR 488 SRC/JMB
                                                       )
LISA L. HURLEY,                                        )
                                                       )
               Defendant.                              )



                                   NOTICE TO THE COURT

       COMES NOW the United States of America, by and through Salyer A. Fleming, the

United States Attorney for the Eastern District of Missouri, and Thomas J. Mehan, Assistant

United States Attorney for said district, and moves for leave of this Court to reopen the

evidentiary hearing.   The United States of America states as follows in support of this motion:

       1.      On June 9, 2020, defendant Lisa Hurley filed a motion to suppress evidence (Doc.

# 46). On September 11, 2020, the United States filed its response in opposition (Doc. # 56).

An evidentiary hearing was held on October 7, 2020 (Doc. # 64). A post-hearing brief was filed

by the defendant on December 7, 2020 (Doc. # 74).

       2.      Prior to the United States’ deadline for filing its post-hearing brief, the Court, sua

sponte, informed the parties that it seeks guidance on a specific issue directed to the previously

filed suppression motion.

       3.      On January 13, 2021, the Court held a status conference to further discuss the

specific issue related to the lawful authority of officers to enter a portion of the premises to arrest


                                                  1
Case: 4:19-cr-00488-SRC-JMB Doc. #: 82 Filed: 01/19/21 Page: 2 of 2 PageID #: 262




defendant (Doc. # 80). That same day, the defendant filed a notice citing selected portions of

the evidentiary hearing transcript (Doc. # 81).

       4.      Based upon the foregoing and in light of the defendant’s notice, the Government

requests leave to reopen the hearing. The Government seeks to adduce further testimony to

establish the record to address the additional issue raised by the Court.

       WHEREFORE, for the forgoing reasons, the United States of America respectfully

requests that this Court grant its motion and reopen the evidentiary hearing on defendant’s

motion to suppress evidence.

                                                      Respectfully submitted,

                                                      SAYLER A. FLEMING
                                                      United States Attorney

                                                      /s/ Thomas J. Mehan
                                                      THOMAS J. MEHAN, #28958MO
                                                      Assistant United States Attorney

                                 CERTIFICATE OF SERVICE

        The above signed hereby certifies that a copy of the above was served via this Court’s
electronic filing system upon counsel of record on January 19, 2021.


                                                      /s/ Thomas J. Mehan
                                                      THOMAS J. MEHAN, #28958MO
                                                      Assistant United States Attorney




                                                  2
